DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/05/2019, 04/22/2020, and 05/04/2020 have been considered by the examiner.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 3-7, in the reply filed on 04/22/2022 is acknowledged.  The traversal is on the ground(s) that the claims share a special technical feature which is not present in the prior art.  This is not found persuasive because claim 1 is rejected over the prior art as stated below.
The requirement is still deemed proper and is therefore made FINAL.
The Examiner notes that upon allowance of claim 1, claim 15 may be eligible for rejoinder.  
Claims 8 and 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/22/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a specific part manufacturing condition determination step of determining whether to apply a specific manufacturing condition different from a normal manufacturing condition”.  Claim 1 also recites the limitation “an applied condition determination step of determining whether to apply the specific manufacturing condition to building the specific part”.  Both the a specific part manufacturing condition determination step and the applied condition determination step determine whether to apply the specific manufacturing condition to building the specific part.  This is unclear.  Accordingly, it is unclear how to determine whether to apply the specific manufacturing condition to building the specific part if the two determinations do not yield the same result.  Claims 3-7 are rejected due to their dependence on rejected claim 1.  Additionally, how the determinations are made is unclear.  
Claim 1 recites the limitation “a specific part manufacturing condition determination step of determining whether to apply a specific manufacturing condition different from a normal manufacturing condition”.  Claim 1 also recites the limitation “an applied condition determination step of determining whether to apply the specific manufacturing condition to building the specific part”.  How the determinations are made is unclear.  Accordingly, it is unclear how to determine whether to apply the specific manufacturing condition to building the specific part.  Claims 3-7 are rejected due to their dependence on rejected claim 1.  

Claims 5-7 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends from claim 1.  Claim 1 recites the limitation “at least one of inner defect dimension or surface roughness caused when the specific part is built”.  Claim 5 recites the limitation “wherein the specific part includes at least one of a surface layer part, a surface part, or a stress concentration part of a volume part of the three-dimensional object”.  Claim 5 fails to further limit the subject matter of the claim upon which it depends because an inner defect dimension or a surface roughness required by claim 1 requires that the specific part be a surface layer part or a surface part, thus the limitations in claim 5 are already present in claim 1.  Claim 5 additionally fails to include all the limitations of the claim upon which it depends because an inner defect dimension or a surface roughness required by claim 1 requires that the specific part be a surface layer part or a surface part, thus a stress concentration part cannot meet the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claims 6-7 are rejected due to their dependence on rejected claim 5.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo et al. (US 2016/0144575 A1), previously cited, in view of Greitemeier et al. Effect of surface roughness on fatigue performance of additive manufactured Ti–6Al–4V, Materials Science and Technology 2016 VOL 32 NO 7 pp. 629-634.  
Regarding claims 1 and 5, Rizzo teaches an additive manufacturing machine includes an additive manufacturing chamber, and a controller operable to control the additive manufacturing chamber (which reads upon “a three-dimensional additive manufacturing condition determination method for determining a manufacturing condition under which a three-dimensional object is built by layering an additive manufactured material”, as recited in the instant claim; paragraph [0015]).  Rizzo teaches instructions operable to iteratively convert a set of desired output component parameters into asset of manufacturing parameters (which reads upon “based on design data of the three- dimensional object, the three-dimensional additive manufacturing condition determination method comprising”, as recited in the instant claim; paragraph [0015]).  Rizzo teaches that the instructions are operable to cause the controller to iteratively perform a method including a) determining a nominal parameter of at least one surface of a component, b) determining at least a second order variation in the nominal parameter, c) predicting an actual resultant dimension based at least in part on the nominal parameter and the second order variation, and d) adjusting at least one additive manufacturing process parameter in response to the predicted actual parameter (which reads upon “a specific part identification step of identifying a specific part included as a part in the three-dimensional object, based on the design data; and a specific part manufacturing condition determination step of determining whether to apply a specific manufacturing condition different from a normal manufacturing condition for building a normal part other than the specific part of the three-dimensional object to building the specific part and determining a manufacturing condition of the specific part, wherein the specific part manufacturing condition determination step includes”, as recited in the instant claim; paragraph [0016]).  Rizzo teaches that the instructions are operable to cause the controller to iteratively perform a method including adjusting at least one additive manufacturing process parameter in response to the predicted actual parameter (which reads upon “an applied condition determination step of determining whether to apply the specific manufacturing condition to building the specific part, based on a prediction result of the value of factor in the factor value prediction step”, as recited in the instant claim; paragraph [0016]).  
Rizzo is silent regarding fatigue life, specifically, Rizzo is silent regarding a factor value prediction step of predicting a value of a fatigue life reduction factor which is at least one of inner defect dimension or surface roughness caused when the specific part is built under the normal manufacturing condition.  
Greitemeier is similarly concerned with additive manufacturing (title).  Greitemeier teaches that “the fundamental understanding of additive manufactured Ti–6Al–4V material is still at an early stage, especially in the area of fatigue and damage tolerance” (page 629).  Greitemeier teaches that “the AM process produces new material challenges with associated features like defects or inherent surface roughness, which can lower the fatigue performance” (page 629).  Greitemeier teaches that “it is possible to relate characteristic surface roughness values to an equivalent initial flaw size (EIFS), and that on the basis of these findings, an EIFS is back extrapolated from SN data and linked to the experimentally determined surface roughness value (Rt)” (which reads upon “a factor value prediction step of predicting a value of a fatigue life reduction factor which is at least one of inner defect dimension or surface roughness caused when the specific part is built under the normal manufacturing condition”, as recited in the instant claim; page 630).  Greitemeier teaches that “the presence of surface roughness, dependent on the process and powder used, is the dominant factor for the low fatigue performance of AM Ti–6Al–4V when compared to AM milled material” (page 633).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the instructions are operable to cause the controller to iteratively perform a method of Rizzo to include a prediction of fatigue life as a factor of the surface roughness already calculated, as taught by Greitemeier to improve fatigue performance.  
Regarding claim 3, wherein the applied condition determination step includes:;; a stress analysis result acquisition step of acquiring an analysis result of stress of at least a part of the three-dimensional object, based on the design data; and an application determination step of calculating a predicted fatigue life which is the number of the cycles to failure corresponding to the analysis result of stress acquired in the stress analysis result acquisition step for the specific part by using the fatigue strength reduction coefficient and the normal S-N curve, and determining whether to apply the specific manufacturing condition to building the specific part based on comparison between the predicted fatigue life and a designed fatigue life, modified Rizzo teaches the method of claim 1 as stated above.  Greitemeier teaches that “it is possible to relate characteristic surface roughness values to an equivalent initial flaw size (EIFS), and that on the basis of these findings, an EIFS is back extrapolated from SN data and linked to the experimentally determined surface roughness value (Rt)” (which reads upon “a fatigue strength reduction coefficient calculation step of calculating a fatigue strength reduction coefficient corresponding to the value of the fatigue life reduction factor predicted in the factor value prediction step”, as recited in the instant claim; page 630).  Greitemeier teaches that “SN curves are estimated for different surface roughness by the assumption of a linear relationship between surface roughness and EIFS” (which reads upon “a normal S-N curve acquisition step of acquiring a normal S-N curve indicating a relationship between stress amplitude and the number of cycles to failure of a smooth specimen made of the additive manufactured material”, as recited in the instant claim; page 631).  Greitemeier teaches that “a simple estimation model is proposed based on an equivalent initial flaw size (EIFS) approach to total life estimation” (page 630; see also FIGs. 6-7 and associated text).  
Regarding claim 4, modified Rizzo teaches the method of claim 1 as stated above.  Rizzo teaches “re-iterating a) through d) until the predicted actual surface roughness is within a range of acceptable actual surface roughnesses, and storing a set of additive manufacturing parameters determined in a last iteration of a) through d)” (paragraph [0007]).  Rizzo teaches that “if the estimated actual surface roughness is outside of acceptable ranges of surface roughnesses, the initial additive manufacturing model parameters are adjusted in an “Adjust Parameters to Compensate” step 240” (paragraph [0046]; one of ordinary skill in the art would understand that surface roughness is undesirable, see Greitemeier above, thus bringing the surface roughness into an acceptable range reads on reducing the surface roughness).  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo et al. (US 2016/0144575 A1) and Greitemeier et al. Effect of surface roughness on fatigue performance of additive manufactured Ti–6Al–4V, Materials Science and Technology 2016 VOL 32 NO 7 pp. 629-634, as applied to claim 5 above, and further in view of Das et al. (US 20140163717 A1).
Regarding claims 6-7, modified Rizzo teaches the method of claim 5 as stated above.  Rizzo teaches that “if the estimated actual surface roughness is outside of acceptable ranges of surface roughnesses, the initial additive manufacturing model parameters are adjusted in an “Adjust Parameters to Compensate” step 240” (paragraph [0046]).  Rizzo teaches that “the initial parameters of the additive manufacturing process are adjusted in the same manner as adjustments made in existing systems where a physical prototype is constructed and analyzed” (paragraph [0046]).  Rizzo teaches that “once the initial parameters are adjusted, the process 200 re-iterates until the surface roughnesses of the expected actual component are within tolerances of the desired component” (paragraph [0047]).  
Rizzo is silent regarding which parameters are adjusted to change the surface roughness.  Regarding the subject limitations, in order to carry out the invention of Rizzo, it would have been necessary and obvious to look to the prior art for exemplary parameters to adjust to reduce surface roughness in additive manufacturing.  Das provides this teaching.  Das is similarly concerned with a layer-by-layer additive manufacturing process that allows for the fabrication of three-dimensional objects with specified microstructure through the controlled melting and re-solidification of a metal powders placed atop a base substrate (abstract).  Das teaches that “the selection of scan speed and scan spacing have a direct affect on the surface roughness of the resulting component” (paragraph [0185]).  Das teaches that “a fine scan spacing, for example, will provide a relatively uniform smooth surface, whereas scan speed effects on surface roughness are largely dependent upon the overall energy density and the associated residence time in the molten material region” (paragraph [0185]).  Das teaches that “a high scan speed with a high energy density, which would produce a long residence molten time, can produce a poor surface finish” (paragraph [0185]).  Das teaches that “the same scan speed with a lower energy density, on the other hand, can produce a better surface finish” (paragraph [0185]).  Das teaches that “fine scan spacing can be used and the laser power and scan speed can be varied to deliver different energy densities, thereby producing a short molten residence time with full through thickness melting and density” (paragraph [0185]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method of the prior art combination, and adjusting and varying the parameters, as taught by Das, to control the surface roughness to within desired tolerances, motivated to perform a conventional method using known and tested parameters predictably suitable for control of surface roughness in additive manufacturing applications.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Primary Examiner, Art Unit 1733